Citation Nr: 9903808	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  93-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an organic mental 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


REMAND

The veteran served on active duty from September 1988 to June 
1991.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a rating decision in October 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In November 1995, the Board denied entitlement to service 
connection for a personality disorder and remanded this case 
to the RO for further development of the evidence.  The case 
was returned to the Board in November 1996.

In a second remand to the RO, in January 1997, the Board 
noted that Neal J. Gilman, MD, a private neurologist who has 
been a fee-basis consultant to VA, had examined the veteran 
in February 1996.  At that time, Dr. Gilman found no evidence 
of seizure activity but commented that he would like to 
review the results of an electroencephalogram (EEG), if 
available, and stated that a thorough neurological 
examination would include an EEG.  The Board found that, as 
he recommended, Dr. Gilman should have an opportunity to 
review the results of EEG testing before providing a 
definitive opinion as to whether the veteran has a chronic 
seizure disorder.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

While this case was in remand status, the RO did not arrange 
for the veteran to undergo EEG testing.  However, the RO did 
associate with the other evidence in the claims file a copy 
of the report of Dr. Gilman's examination of the veteran, 
which was dated February 12, 1996, and a report of an EEG 
performed at a private hospital in Grand Junction, Colorado, 
which was dated February 13, 1996.  The EEG report indicated 
that it had been electronically signed by Dr. Gilman.  Upon 
receipt of the EEG report, which was obtained from the VA 
Medical Center in Grand Junction, the RO did not request that 
Dr. Gilman review the report and provide the opinion which 
the Board had requested in the remand of January 1997.

The United States Court of Veterans Appeals has held that a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds that this case must be remanded again so that the 
requested opinion may be provided.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should refer the veteran's 
claims file, including the report of the 
EEG dated February 13, 1996, to 
Dr. Neal J. Gilman, of Grand Junction, 
Colorado, if he is available, and request 
that he state whether his conclusion in 
February 1996 that there is no evidence 
that the veteran has had seizure activity 
has been altered in any way or remains 
the same.  In the event that Dr. Gilman 
finds that the veteran has a chronic 
seizure disorder, he should offer an 
opinion as to the etiology and likely 
time of onset of the disorder.

2.  If Dr. Gilman is unavailable, the RO 
should arrange for the veteran to undergo 
an examination by another neurologist, 
who should, after review of the claims 
file and after any indicated additional 
testing is completed, determine whether 
or not the veteran has a chronic seizure 
disorder, and, if so, the etiology and 
likely time of onset of the disorder.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


